 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as

 7   Attorney for Plaintiff
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                      ) Case No. 2:19-cv-01579-DMC
11   JESSICA ALCALA,
                                                      )
12                                                    )
            Plaintiff,                                )
13                                                    ) STIPULATION AND PROPOSED ORDER
     v.                                               )
14                                                    )
     ANDREW M. SAUL,                                  )
15   Commissioner of Social Security,                 )
16                                                    )
           Defendant                                  )
17                                                    )
18
            Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
19
     Plaintiff shall have a twenty-eight (28) day extension of time until April 2, 2020, in which to e-
20
     file her Motion for Summary Judgment. Defendant shall file any opposition, including cross-
21
     motion, on or before May 2, 2020. This extension is necessitated due to Plaintiff’s counsel’s
22
     upcoming schedule of administrative hearings and district court briefs due [twelve opening
23
     briefs]. Plaintiff makes this request in good faith with no intention to unduly delay the
24
     proceedings. Defendant has no objection and has stipulated to the requested relief.
25

26
     Dated: March 5, 2020                                  /s/HARVEY P. SACKETT
27                                                         HARVEY P. SACKETT
                                                           Attorney for Plaintiff
28                                                           JESSICA ALCALA


                                                       1
     STIPULATION AND ORDER
 1
     Dated: March 5, 2020    /s/ THEOPHOUS REAGANS
 2
                             THEOPHOUS REAGANS
 3                           Special Assistant U.S. Attorney
                             Social Security Administration
 4                           [*As authorized by email 3/05/20]
 5
     IT IS ORDERED.
 6

 7

 8   Dated: March 9, 2020
                                    ____________________________________
 9                                  DENNIS M. COTA
                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
     STIPULATION AND ORDER
